NUMBER 13-15-00342-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI – EDINBURG

COPANO NGL SERVICES,                                                                       Appellant,

                                                    v.

JOHN ASHCRAFT, INDIVIDUALLY AND
AS TRUSTEE FOR THE JOHN ASHCRAFT
FAMILY TRUST 2012,                                                                          Appellee.


                        On appeal from the 23rd District Court
                            of Matagorda County, Texas.


                              MEMORANDUM OPINION
               Before Justices Contreras,1 Perkes2 and Longoria




       1 Justice Dori Contreras, formerly Dori Contreras Garza. See TEX. FAM. CODE ANN. § 45.101 et

seq. (West, Westlaw through 2015 R.S.).

        2
        The Honorable Gregory T. Perkes, former Justice of this Court, did not participate in this decision
because his term of office expired on December 31, 2016.
                       Memorandum Opinion Per Curiam
       On June 30, 2016, this Court issued a memorandum opinion and judgment

affirming the trial court’s judgment in this cause, along with a dissenting memorandum

opinion. Appellant Copano NGL Services, LLC filed a motion for rehearing on July 12,

2016, which we denied on December 1, 2016. On December 5, 2016, the parties filed a

joint motion to set aside our judgment, to set aside the judgment of the trial court without

regard to the merits, and to remand the cause to the trial court for rendition of judgment

in accordance with the parties’ settlement agreement. See TEX. R. APP. P. 42.1(a)(2)(B).

The joint motion also requests that we withdraw our previously issued memorandum

opinion.

       We find that the motion is meritorious and should be granted. Accordingly, we

withdraw our memorandum opinions of June 30, 2016; vacate our judgment of June 30,

2016; set aside the trial court’s judgment without regard to the merits; dismiss the appeal;

and remand to the trial court for rendition of judgment in accordance with the parties’

agreement. See id.; TEX. R. APP. P. 43.2(f).


                                                        PER CURIAM


Delivered and filed the
12th day of January, 2017.




                                             2